Exhibit 10

EXECUTION COPY

WAIVER AND RELEASE

This WAIVER AND RELEASE, dated June 23, 2006 (the “Waiver”), is made by and
entered into by Mayo A. Shattuck III.

WHEREAS, Constellation Energy Group, Inc., a Maryland corporation (the
“Company”) and I are parties to that certain Amended and Restated Change in
Control Agreement, dated December 16, 2005 (the “CIC Agreement”) and also are
parties to that certain Employment Agreement, dated December 18, 2005 (the
“Employment Agreement”); and

WHEREAS, after due consideration, I have decided to waive certain rights that I
may have (or become entitled to assert in the future) following completion of
the proposed merger between the Company and FPL Group, Inc. (the “Merger”),
under the CIC Agreement, the Employment Agreement, the Company’s Senior
Executive Supplemental Plan (the “SERP”) and certain other benefit plans of the
Company. Capitalized terms used herein without separate definition shall have
the respective meanings ascribed to them in the Employment Agreement.

NOW, THEREFORE, in consideration of the foregoing, the Company’s confirmation
(as contemplated below) that certain benefits, incentives and entitlements will
continue in effect for me after the completion of the Merger and shall remain
available to me and will not be cashed out, cancelled or modified, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, I hereby agree as follows:

1.               Notwithstanding anything to the contrary in the CIC Agreement,
the Employment Agreement or the SERP, I hereby irrevocably waive any and all
rights (a) to assert that the completion of the Merger or any of the other
Transactions, will, for purposes of the SERP, constitute a “Change in Control”
(as such term is defined in the SERP), (b) under the SERP arising from the
occurrence of an “entitlement event” in connection with the Merger or the
Transactions for purposes of Section 5(c)(iv)(1) of the SERP or (c) under clause
(ii) of Section 2(b) of the CIC Agreement arising from any “Qualifying
Termination” (as defined in the CIC Agreement) of my employment; provided, that
neither clause (c) of this sentence nor any other provision of this Waiver shall
in any way affect my rights to payments or benefits under the SERP in connection
with (i) my retirement pursuant to Section 5(b)(i) of the SERP on or after my
“Normal Retirement Date” provided that on my “Severance From Service Date” (as
defined in the SERP) I have satisfied the age and credited services requirements
of Section 5(b)(i) of the SERP or (ii) the entitlement events set forth in
Sections 5(c)(iv)(2) or (3) of the SERP (it being agreed, however, that my
rights in connection with the occurrence of an entitlement event under
Section 5(c)(iv)(3) of the SERP arising as a result of my “involuntary Demotion”
or “involuntary Termination From Employment with Constellation Energy Group
without Cause” shall be subject to the terms of the waiver set forth in
paragraph 2 below); provided further, that clause (c) of this sentence does not
apply to any termination of my employment following any subsequent “Change in
Control” (as such term is defined in the CIC Agreement) of the Company that
occurs after completion of the Merger and the other Transactions. Consistent
with clauses (a), (b) and (c) of the first sentence of

1


--------------------------------------------------------------------------------




 

this paragraph 1, I hereby irrevocably waive any and all rights arising from
(1) the first sentence of Section 7 of the Employment Agreement and agree that
such Section 7 shall be applied as if the first sentence had been deleted in its
entirety and (2) except for an event covered by Sections 5(b)(i), 5(c)(iii),
5(c)(iv)(2) or 5(c)(iv)(3) of the SERP (subject, in the case of
Section 5(c)(iv)(3) to the extent set forth in this paragraph 1, to the terms of
the waiver set forth in paragraph 2 below), the second sentence of Section 7 of
the Employment Agreement as it applies to the SERP.

2.               I hereby irrevocably waive any and all rights under
Section 5(c)(iv)(3) of the SERP as the result of the occurrence of an
“involuntary Demotion” or an “involuntary Termination from Employment with
Constellation Energy Group without Cause” arising from (a) changes to my
compensation, executive responsibilities or positions with the Company that are
made in connection with the Merger or the other Transactions as contemplated by
the Employment Agreement, including without limitation my relinquishing of the
offices and responsibilities of President and Chief Executive Officer and the
redefinition of my responsibilities as a senior executive officer of the Company
(including as Chairman of the Board of Directors of the Company (the “Board”)),
or (b) changes to my compensation, executive responsibilities or positions with
the Company made thereafter, if in accordance with the terms of the Employment
Agreement. This Waiver shall not apply to any circumstance in which I shall
cease to hold the position of Chairman of the Board (even if I continue to serve
as a director of the Company), or in which my compensation, executive
responsibilities or positions with the Company are reduced or modified in breach
of the terms of the Employment Agreement, and I acknowledge that should any such
circumstance occur, the determination of whether an “involuntary Demotion” or an
“involuntary Termination from Employment with Constellation Energy Group without
Cause” has occurred for purposes of the SERP shall be determined in accordance
with the terms of the SERP.

3.               I hereby irrevocably waive any and all rights (a) under
Section 8 of the Company’s Executive Annual Incentive Plan (the “Annual
Incentive Plan”) as it may apply to any separation from service after completion
of the Transactions, provided that this Waiver does not apply to any separation
from service following any subsequent change in control of the Company (as such
term is defined in the Annual Incentive Plan) that occurs after completion of
the Transactions, and (b) under Section 13 of the Company’s 2002 Executive
Long-Term Incentive Plan (the “2002 LTIP”) to accelerated vesting upon
completion of the Transactions with respect to the shares of restricted stock
that I hold that are outstanding under the 2002 LTIP and that are scheduled to
vest in January 2007 (the “Restricted Stock”) and the payment to me of any gain
in cash on the Restricted Stock upon completion of the Transactions, subject to
the Company’s confirmation (which shall be evidenced by its acceptance of this
Waiver, as provided for on the signature page of this Waiver) that the
Restricted Stock will remain outstanding following completion of the Merger and
the other Transactions and continue to be subject to vesting in accordance with
the terms of the Restricted Stock.

4.               In support of the foregoing waivers, I forever release and
discharge the Company and its affiliates and representatives (collectively,
“Releasees”) from any and all causes of action,

2


--------------------------------------------------------------------------------




judgments, liens, indebtedness, damages, losses, claims (including attorneys’
fees and costs), liabilities and demands of whatever kind and character in
connection with, relating to or in any way derivative of any claims, demands or
requests for, or rights with respect to, payments or benefits that have been
waived by me pursuant to this Waiver.

5.               The effectiveness of this Waiver shall be subject to (a) the
receipt by the Company of consent of FPL Group, Inc., in accordance with the
Merger Agreement and (b) the approval of the Compensation Committee of the Board
of changes to my compensation and benefits, and to the application to me of my
continuing rights under the SERP and the Company incentive plans and benefits,
as contemplated by this Waiver, and such plans and programs, including the SERP,
the Annual Incentive Plan and the 2002 LTIP, which consent and approval have
been obtained prior to the Company’s execution and acceptance of this Waiver, as
evidenced by such execution and acceptance.

6.               If the Merger Agreement is terminated in accordance with it
terms prior to the completion of the Merger, this Waiver shall be null and void
as of the date on which the Merger Agreement is terminated.

7.               I am executing this Waiver without reliance on any promise,
warranty or representation by any third party (or any third party’s
representative), other than as expressly set forth in this Waiver.

8.               This Waiver shall bind my heirs, personal representatives,
successors and assigns.

9.               This Waiver shall not be modified except by means of a writing
signed by me and the Company.

10.         This Waiver is made and entered into in the State of Maryland and
shall in all respects be interpreted and enforced in accordance with Maryland
law.

11.         If any provision of this Waiver should be deemed or held invalid or
unenforceable, in whole or in part, by a court of law, such determination shall
not affect any other provision of this Waiver.

[Signature page follows]

3


--------------------------------------------------------------------------------




*  *  *

IN WITNESS WHEREOF, this Waiver has been duly executed this 23rd day of June,
2006 by Mayo A. Shattuck III.

/s/ Mayo A. Shattuck III                    
Mayo A. Shattuck III

State of Maryland)

City of Baltimore) ss.



Sworn to and subscribed before me on the 23rd day of June, 2006.

/s/ Holly Anne Hertsgaard                
Notary Public’s Signature

My Commission Expires 2-1-08

(SEAL)



Accepted by:

CONSTELLATION ENERGY GROUP, INC.

By:                             /s/ Irving B. Yoskowitz                       
Name:  Irving B. Yoskowitz
Title:  Executive Vice President and General Counsel

Date of acceptance:  June 23, 2006

4


--------------------------------------------------------------------------------